KESSLER, J.
¶ 49. (concurring). I write separately because I agree with the outcome of this case, but I disagree with the Majority's conclusion that, based on this record, Moore "refused to respond or cooperate" if police continued recording their interview with Moore. See Majority, ¶¶ 46-48. Rather, I conclude that the police officers violated the mandates of Jerrell C.J. and *703Wis. Stat. § 938.31(3)(b)-(d) when they turned off the recording device; however, in light of other facts in the record, the violation was harmless.
¶ 50. The Majority correctly notes that our supreme court announced a prophylactic rule to protect the rights of juveniles during police interrogations when it stated in Jerrell C.J.: "All custodial interrogation of juveniles in future cases shall be electronically recorded where feasible, and without exception when questioning occurs at a place of detention." See id., 283 Wis. 2d 145, ¶ 58; see also Majority, ¶ 43. Also as noted by the Majority, this rule was codified in Wis. Stat. § 938.31(3)(b)-(d). As pertinent here, § 938.31(3) provides:
(b) Except as provided under par. (c), a statement made by the juvenile during a custodial interrogation is not admissible in evidence against the juvenile in any court proceeding alleging the juvenile to be delinquent unless an audio or audio and visual recording of the interrogation was made as required under s. 938.195 (2)[1] and is available.
(c) A juvenile's statement is not inadmissible in evidence under par. (b) if any of the following applies or if other good cause exists for not suppressing a juvenile's statement under par. (b):
1. The juvenile refused to respond or cooperate in the custodial interrogation if an audio or audio and visual recording was made of the interrogation so long as a law enforcement officer or agent of a law enforce*704ment agency made a contemporaneous audio or audio and visual recording or written record of the juvenile's refusal.
(d) Notwithstanding ss. 968.28 to 968.37, a juvenile's lack of consent to having an audio or audio and visual recording made of a custodial interrogation does not affect the admissibility in evidence of an audio or audio and visual recording of a statement made by the juvenile during the interrogation.
(Emphasis added.) The statute provides an exception to recording a juvenile interrogation if the juvenile refuses to respond or cooperate. In this case, Moore's verbal discomfort to the recording did not constitute a "refusal to cooperate." A reading of the colloquy provided by the Majority clearly indicates that Moore was uncomfortable with the recording device out of fear, but continued to talk to the interrogating officers after they assured him that the recording would not be played for Moore's accomplice. See Majority, ¶¶ 18, 19. The second time Moore expressed discomfort with the recording device was after Moore asked the officers "What ah do you want ah like talk on there?" See Majority, ¶ 21. Moore's question was answered with another question when Officer Salazar asked Moore: "You want me to turn it off?" Moore responded affirmatively. In the colloquy that followed, Moore never asked directly that the recorder be turned off, nor did he affirmatively state that he would not speak to the officers if the device remained on; rather, he just answered in the affirmative when the officers conducted a long series of leading questions about Moore's discomfort with the recording device. The obvious purpose of the questioning was to make a record that turning off the recorder was Moore's *705idea, not the officers'. After Moore admitted that he was the shooter, the officers sought guidance from their supervisor as to how to proceed, and went on to secretly record Moore.
¶ 51. I conclude that this procedure runs contrary to the principles underlying Jerrell C.J. and Wis. Stat. § 938.31. A juvenile's right to the safeguards of a recorded interrogation can be waived only in limited circumstances — much like a criminal defendant's right to counsel. Whether a juvenile refuses to respond or cooperate is not ambiguous — either he refuses or he does not. Police officers should not guess or assume that a defendant is not cooperating to the extent that the officers have to seek guidance from their supervisors and then secretly record the defendant. Like the right to counsel, a demand to turn off a recording device stemming from a refusal to respond to questions or cooperate must be clear and unequivocal. Nothing in this text can fairly be considered an unambiguous refusal by Moore to continue the interview unless the recorder was turned off. Nor is there any explanation as to why police officers essentially gave Moore the right to choose whether to terminate recording an interrogation that our supreme court and the legislature mandated to be recorded.
¶ 52. Jerrell C.J., Wis. Stat. § 938.195, and case law explaining that the right to counsel must be clear and unequivocal, see Davis v. United States, 512 U.S. 452 (1994), all stem from the same underlying principals that defendants have a constitutional right to protect themselves against self-incrimination. If police officers can decide, without unambiguous statements, that a juvenile defendant will not cooperate if a recording device is on, then the instituted safeguards protecting these defendants will be swallowed by a system that *706allows officers to ask leading questions and create records to protect themselves while simultaneously disregarding the juvenile's constitutional rights.
¶ 53. Although I disagree with the Majority that the Wis. Stat. § 938.31(3)(b)-(d) exception applies here, I conclude that other facts in the record, namely, Moore's multiple lies, fabrications and admissions, support the denial of his motion to suppress. Accordingly, I agree with the outcome, but not with the entirety of the Majority's rationale.

 Wisconsin Stat. § 938.195(2)(a) provides: "A law enforcement agency shall make an audio or audio and visual recording of any custodial interrogation of a juvenile that is conducted at a place of detention unless a condition under s. 938.31(3)(c)l. to 5. applies."